Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments/amendments, see pages 2-10, filed 10/8/21, with respect to the claims have been fully considered and are persuasive. 
The 103 rejections of the claims are withdrawn. 
Election/Restrictions
Claim 1 is allowable. The restriction requirement between the group of independent Claims 1 and 19 and the group of Claim 7, as set forth in the Office action mailed on 6/16/20, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 6/16/20 is withdrawn. Claim 7, directed to portable power pack is no longer withdrawn from consideration because the claim requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-4, 6, 7, 9-13, 19, 20, 22, and 31-37 are allowed.
The reasons for the allowance of Independent Claim 1 were provided on page 26 of the non-final rejection mailed 9/2/21. Even with the omission of the subject matter from Claim 1, the addition of Claim 5 into Claim 1 makes it allowable over the prior art.
The reasons for the allowance of Independent Claim 19 were provided on pages 26 and 27 of the non-final rejection mailed 9/2/21.
Dependent Claim 7 has been rejoined due to the allowance of Claim 1, as noted above.
Dependent Claims 2-4, 6, 7, 9-13, 20, 22, and 31-37 are allowed for their dependence upon allowed independent Claims 1 and 19.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T TRISCHLER whose telephone number is (571)270-0651. The examiner can normally be reached 9:30A-3:30P (often working later), M-F, ET, Flexible. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 

/JOHN T TRISCHLER/      Primary Examiner, Art Unit 2859